Judgment, Supreme Court, New York County (Colleen McMahon, J., at suppression hearing; Arlene Silverman, J., at plea and sentence), rendered August 30, 1999, convicting defendant Benson of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 6 years to life, unanimously affirmed. Judgment, same court (Colleen McMahon, J., at suppression hearing; Edwin Torres, J., at plea and sentence), rendered July 23, 1998, convicting defendant Harris of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 4 years to life, unanimously affirmed.
*434Defendants’ suppression motions were properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759). Defendant’s arguments are similar to those rejected by this Court on a codefendant’s appeal (People v Hester, 269 AD2d 284).
By pleading guilty, defendant Benson waived his statutory speedy trial claim (People v Thill, 52 NY2d 1020; People v Simon, 202 AD2d 302).
Defendant Harris’ motion to withdraw his guilty plea was properly denied after sufficient inquiry and opportunity to be heard. The record of the plea allocution establishes the voluntariness of the plea. Defendant’s assertion of innocence wds conclusory and his claim of coercion consisted of nothing more than a claim that his attorney warned him of the strength of the prosecution’s case and rendered sound advice to plead guilty (see, People v Spinks, 227 AD2d 310, lv denied 88 NY2d 995). Concur — Sullivan, P. J., Rosenberger, Ellerin, Wallach and Rubin, JJ.